Citation Nr: 1529294	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include major depressive disorder and schizophrenia. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1968 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for depression.  A claim for service connection for depression was received in July 2007.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The evidence of record reflects that the Veteran has multiple Axis I diagnoses, including schizophrenia and major depressive disorder.  See November 2009 VA examination report.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.

In a May 2010 substantive appeal (on a VA Form 9), the Veteran requested a Board video conference hearing before a Veterans Law Judge, which was subsequently scheduled for May 2015, and notice was sent to the Veteran.  The Veteran did not report for a scheduled Board hearing in May 2015 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  






REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends generally that he was drafted under extremely stressful conditions and has continued to experience depression since service separation.  See July 2007 claim.  In a May 2010 substantive appeal (on a VA Form 9), the Veteran contended that he had schizophrenia and major depressive disorder at the time of service enlistment and the preexisting major depressive disorder was aggravated by service.  The Veteran contended that, after service separation, his depression continued to worsen.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  

On a June 1968 service enlistment physical, the Veteran was found to be psychiatrically clinically normal.  On an associated report of medical history, the Veteran endorsed night sweats, frequent trouble sleeping, depression or excessive worry, but denied nervous trouble of any sort.  The Veteran endorsed a history of being a patient in a mental hospital.  The reviewing physician noted that the Veteran "worries easily."  As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

An August 1968 mental hygiene consultation division report notes that the Veteran became eligible for active service when the mental standards were lowered and that, while the Veteran was upset about leaving his home and family, he successfully completed basic training and was able to meet the minimal standards set by the service department.  The August 1968 report notes that, according to psychological testing in May 1967 (which is not of record), the Veteran functioned on a dull-normal borderline intellectual level, but there was no evidence of significant psychopathology in the emotional area.  The August 1968 report notes that there was no evidence of psychotic process or any mental disease, defect, or derangement sufficient to warrant service separation.

February 1969 service treatment records note that the Veteran was diagnosed with passive dependent personality, inadequate personality, and acute stress reaction.  The Veteran was returned to active duty after five days.  An April 1969 psychiatric report notes a diagnosis of schizoid personality, chronic, with minimal impairment on further military duty, which existed prior to service.  The psychiatric report notes that the Veteran was psychiatrically fit for duty.   

A March 1970 service separation physical notes that the Veteran was psychiatrically clinically normal.  On an associated report of medical history, the Veteran denied depression, excessive worry, or nervous trouble of any sort.

An April 2006 VA examination report (in connection with a previous claim for non-service-connected pension benefits) note an Axis I diagnosis of schizophrenia, chronic, undifferentiated, with associated depression and anxiety.  The VA examiner noted that the Veteran may have first developed symptoms of schizophrenia during service.  The Board finds the April 2006 VA examiner's opinion inadequate to establish a nexus between the Veteran's currently diagnosed schizophrenia and service because it establishes a mere possibility, not probability, the diagnosed schizophrenia began during service.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

A November 2009 VA examination report notes Axis I diagnoses of schizophrenia, undifferentiated, chronic, and major depressive disorder.  In a March 2010 addendum medical opinion, the VA examiner opined that the Veteran's major depressive disorder is not related to his military experiences, but did not provide a rationale for the opinion; therefore, the Board finds the opinion to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).

No VA or private medical opinion report is of record with an etiology opinion specifically addressing the questions of whether the Veteran's currently diagnosed acquired psychiatric disorders (1) clearly and unmistakably preexisted service and, if so, whether a preexisting acquired psychiatric disorder was clearly and unmistakably not aggravated by the Veteran's military service, (2) were misdiagnosed as a personality disorder during service, and (3) were superimposed upon and aggravated the Veteran's personality disorder during service.  The Board finds that remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Additionally, it appears that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  See December 2006 VA treatment record, November 2009 VA examination report.  As the Board cannot determine the basis for the award from the current evidence of record, it cannot rule out a reasonable possibility that the SSA records are relevant to the Veteran's current claim on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of any current acquired psychiatric disorders.  The claims folder should be made available to the examiner.  The examiner should diagnose all Axis I and II psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, pre-service and post-service VA and private treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability: 

A)  Did any Axis I acquired psychiatric disorder clearly and unmistakably preexist entrance into service in June 1968?  The VA examiner should comment on the June 1968 service enlistment examination notation that the Veteran was psychiatrically clinically normal, the service entrance history that the Veteran had been hospitalized and evaluated for a psychiatric disorder prior to service enlistment, that the Veteran was previously ineligible for service, and the symptoms the Veteran reported at service entrance (night sweats, frequent trouble sleeping, depression or excessive worry). 

B)  If it is the examiner's opinion that any Axis I acquired psychiatric disorder preexisted service, was the preexisting disorder clearly and unmistakably not permanently worsened during (not aggravated by) active service from June 1968 to March 1970?  In answering this question, please discuss any significance of an August 1968 report of no evidence of psychotic process or any mental disease, defect, or derangement sufficient to warrant service separation; in-service assessment of acute stress reaction in February 1969; in-service diagnoses of schizoid personality, passive dependent personality, and inadequate personality disorder; findings of psychiatrically normal at the March 1970 service separation examination; and the Veteran's denial of any psychiatric symptoms at service separation, including depression or excessive worry.  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

C)  If it is the examiner's opinion that any Axis I acquired psychiatric disorder did not clearly and unmistakably preexist service, please offer the following direct service connection opinion:  Is it at least as likely as not (50 percent or greater probability) that each current Axis I acquired psychiatric disorder was incurred in or caused by active service?  

D)  Is it at least as likely as not (50 percent or greater probability) that the Veteran was misdiagnosed with schizoid personality, passive dependent personality, or inadequate personality disorder during service?

E)  If it is the examiner's opinion that a personality disorder was properly diagnosed during service, please offer the following opinion:  Is it at least as likely as not (50 percent or greater probability) that any current Axis I acquired psychiatric disorder was superimposed upon the schizoid personality, passive dependent personality, and inadequate personality disorders during active service?

3.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




